TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the Panel: Pursuant to 28 U.S.C. § 1407, plaintiffs in a District of Delaware declaratory judgment action, Cisco Systems, Inc. (Cisco) and Motorola Solutions, Inc. (Motorola), move for centralization in the District of Delaware or, alternatively, the Northern District of Illinois. This litigation currently consists of the four actions listed on Schedule A, which are pending in four districts.1
*1355No party opposes centralization. Patentholder Innovatio IP Ventures LLC (Innovatio), which initially opposed centralization but changed its position at oral argument, now supports centralization in the Northern District of Illinois. Alleged infringers B & B Corporate Holdings, Inc.; Cosí, Inc.; Dominick’s Supermarkets, Inc.; MEI-GSR Holdings LLC; and Meijer, Inc.; support plaintiffs’ motion in its entirety. Caribou Coffee Co., Inc.; Netgear, Inc.; and Panera Bread Co. support centralization in the District of Delaware. Accor North America (Accor) does not oppose centralization in the Northern District of Illinois.
On the basis of the papers filed and hearing session held, we find that these four actions involve common questions of fact, and that centralization will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. All four actions share facts related to the infringement of one or more of seventeen patents held by Innovatio, which relate to applications in the field of wireless local area networks (WLAN), commonly referred to as “Wi-Fi” technology. Innovatio’s WLAN patents include an array of apparatus, system and method claims directed to an access point, a terminal or combinations including both. All actions can be expected to share factual questions concerning such matters as the technology underlying the patents, prior art, claim construction, and common defenses such as licensing of the component technology of the allegedly infringing devices. Centralization will eliminate duplicative discovery, prevent inconsistent pretrial rulings (particularly on claim construction issues), and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that the Northern District of Illinois is an appropriate transferee district for pretrial proceedings in this litigation. This district, where the first-filed action is pending, is a primary or alternative choice for transferee forum for all but two responding parties. Moreover, since this readily accessible district is home to the current patentholder and Motorola, a supplier of allegedly infringing products, relevant documents and witnesses likely will be found there.
IT IS THEREFORE ORDERED that pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the Northern District of Illinois are transferred to the Northern District of Illinois and, with the consent of that court, assigned to the Honorable James F. Holder-man, Jr., for coordinated or consolidated pretrial proceedings with the action pending in that district and listed on Schedule A.
SCHEDULE A
MDL No. 2303 — IN RE: INNOVATIO IP VENTURES, LLC, PATENT LITIGATION

District of Delaware

Cisco Systems Inc., et al. v. Innovatio IP Ventures, LLC, C.A. No. 1:11-00425

Middle District of Florida

Innovatio IP Ventures, LLC v. B & B Corporate Holdings, Inc., C.A. No. 8:11— 01325

Northern District of Illinois

Innovatio IP Ventures, LLC v. ABP Corporation, et al., C.A. No. 1:11-01638

District of Nevada

Innovatio IP Ventures, LLC v. MEI-GSR Holdings LLC, C.A. No. 3:11-00343

. The parties have notified the Panel of six related actions pending as follows: three actions in the Northern District of Illinois, two actions in the Western District of Wisconsin and two actions in the District of Delaware. These actions and any other related actions are potential tag-along actions. See Rules 1.1(h), 7.1 and 7.2, R.PJ.P.M.L.